Citation Nr: 9908849	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  95-42 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for headaches secondary to 
trauma, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



REMAND

The veteran served on active duty from January 1986 to 
January 1989.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1994 denial of a claim for an 
increased rating.  When the veteran submitted a VA Form 9, 
Appeal to Board of Veterans' Appeals, in November 1995, he 
requested a hearing before a member of the Board.  He 
reiterated his request in a letter received in February 1999.

Upon review of the file in March 1999, the Board sought 
clarification of the veteran's desire for a hearing.  The 
veteran responded to the Board's inquiry by returning the 
Board's March 1999 letter with his signature affixed.  He 
specifically indicated that he wanted a hearing before a 
member of the Board at the RO.  Since the Board may not 
proceed until the veteran is afforded the opportunity for 
such a hearing, 38 U.S.C.A. § 7107(b) (West Supp. 1998), the 
case must be REMANDED to the RO for the following action:

Arrangements should be made for the 
veteran to appear at a personal hearing 
at the RO before a traveling member of 
the Board.  

After giving the veteran an opportunity to appear at a 
hearing before a member of the Board, the RO should return 
the claims folder to the Board for further appellate review.  
No action is required of the veteran until he receives 
further notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 3 -


